IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-30133
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

SON T. TRAN,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 94-CA-4087
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Son T. Tran appeals from the district court’s denial of his

motion under 28 U.S.C. § 2255.     Tran's sole argument on appeal,

that the district court erred in departing upwardly in sentencing

him, is not a cognizable § 2255 issue.     United States v. Vaughn,

955 F.2d 367, 368 (5th Cir. 1992).     Tran's appeal is frivolous,

and it is DISMISSED as such.     See 5TH CIR. R. 42.2.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                    No. 95-10648
                        - 2 -

APPEAL DISMISSED.